

117 S1163 IS: American Forces Going Home After Noble Service Act
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1163IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo withdraw all United States Armed Forces from Afghanistan, and for other purposes.1.Short titleThis Act may be cited as the American Forces Going Home After Noble Service Act or the AFGHAN Service Act.2.Withdrawal of United States Armed Forces from Afghanistan(a)Plan requiredNot later than 45 days after the date of the enactment of this Act, the Secretary of Defense, or designee, in cooperation with the heads of all other relevant Federal agencies involved in the conflict in Afghanistan shall—(1)(A)formulate a plan for the orderly drawdown and withdrawal of all soldiers, sailors, airmen, and Marines from Afghanistan who were involved in operations intended to provide security to the people of Afghanistan, including policing action, or military actions against paramilitary organizations inside Afghanistan, excluding members of the military assigned to support United States embassies or consulates, or intelligence operations authorized by Congress; and(B)appear before the relevant congressional committees to explain the proposed implementation of the plan formulated under subparagraph (A); and(2)(A)formulate a framework for political reconciliation and popular democratic elections independent of United States involvement in Afghanistan, which may be used by the Government of Afghanistan to ensure that any political party that meets the requirements under Article 35 of the Constitution of Afghanistan is permitted to participate in general elections; and(B)appear before the relevant congressional committees to explain the proposed implementation of the framework formulated under subparagraph (A).(b)Removal and bonusesNot later than 1 year after the date of the enactment of this Act—(1)all United States Armed Forces in Afghanistan as of such date of enactment shall be withdrawn and removed from Afghanistan; and(2)the Secretary of Defense shall provide all members of the United States Armed Forces who were deployed in support of the Global War on Terror with a $2,500 bonus to recognize that these Americans have served in the Global War On Terrorism exclusively on a volunteer basis and to demonstrate the heartfelt gratitude of our Nation.(c)Repeal of Authorization for Use of Military ForceThe Authorization for Use of Military Force (Public Law 107–40) is repealed effective on the earlier of—(1)the date that is 395 days after the date of the enactment of this Act; or(2)the date on which the Secretary of Defense certifies that all United States Armed Forces involved in operations or military actions in Afghanistan (as described in subsection (a)(1)(A)) have departed from Afghanistan.